310 F.2d 379
EDGEWOOD COUNTRY CLUB, a corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 8754.
United States Court of Appeals Fourth Circuit.
Argued November 9, 1962.
Decided December 5, 1962.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston; Harry E. Watkins, District Judge.
Thomas N. Chambers, Charleston, W. Va. (Lee O. Hill, and Jackson, Kelly, Holt & O'Farrell, Charlotte, W. Va., on brief) for appellant.
Michael I. Smith, Atty., Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, and Harry G. Camper, Jr., U. S. Atty., on brief), for appellee.
Before SOPER, BRYAN, and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court determining that the cost of certain shares of stock constituted an initiation fee and was, therefore, subject to the federal excise tax on initiation fees under Section 4241(a) (2) of The Internal Revenue Code of 1954 (26 U.S.C. 1958 ed., Sec. 4241(a) (2)).


2
The judgment of the court below is affirmed for the reasons set forth in the able opinion of Judge Watkins. Edgewood Country Club v. United States, 204 F.Supp. 508 (S.D.West Va., 1962).


3
Affirmed.